DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 2/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in the independent claims.
The prior art of record does not teach the functionality of decoding an instruction having fields for a first and a second packed data source operand, and a packed data destination operand, and executing the decoded instruction, by execution circuitry, to: multiplex data values from a plurality of packed data element positions in the first and second packed data source operands to at least one multiplier circuit, the first and second packed data source operands including a plurality of pairs complex numbers, each pair of complex numbers including data values at shared packed data element positions in the first and second packed data source operands, calculate a real part of a product of each pair of complex numbers and output the real part of the product of each pair of complex numbers to an adder network, add the real part of the product of a first pair of complex numbers to the real part of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiremath et al (US 2012/0166511) teaches performing complex number calculations of packed data.  Rahman et al (US 2015/0019842) teaches the performance of multiplication and addition of complex numbers.  Taunton et al (US 9465611) teaches the multiplication on pairs of complex numbers.  Anderson et al (US 2015/0154024) teaches multiplying complex number and adding the real portions of the products together.  
None of the above cited prior art references teach the packed data source operands containing a plurality of pairs of complex numbers, calculating a real part of a product of each pair of complex numbers and adding the real part of the product of a first pair of complex numbers to the product of a second pair of complex numbers, and adding the real part of the product of a third pair of complex numbers to the real part of the product of a fourth pair of complex numbers to calculate a second real result and storing the first and second real results as first and second packed data elements in a destination operand, as is set forth in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181